IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-60727
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

DANIEL J. RUSH,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:92-CR88PR-02
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel J. Rush (#23183-034) has applied for leave to proceed

in forma pauperis (“IFP”) in this appeal from the denial of his

motion for production of transcripts at Government expense.      Rush

has also moved this court for an order requiring production of

the transcripts.   There is no pending appeal from Rush’s criminal

conviction and Rush has not filed a post-conviction motion

challenging his conviction or sentence.    See 28 U.S.C. § 753(f).


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-60727
                               - 2 -

“[A] federal prisoner is not entitled     to obtain copies of court

records at government expense to search for possible defects,

merely because of his status as an indigent.”     Cowan v. United

States, 445 F.2d 855 (5th Cir. 1971).     The motion for leave to

proceed IFP is DENIED.   Because the appeal is frivolous, it is

DISMISSED.   5th Cir. R. 42.2.   The motion for production of

transcripts at Government expense is DENIED.